                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                 )
                                         )
                                         )
                 v.                      )                1:18CR492-1
                                         )
                                         )
TIMOTHY DONOVAN BURNS                    )




IN THE MATTER OF THE SEARCH OF           )
A 2TB HITACHI HARD DRIVE,                )                1:18MJ307
SERIAL NUMBER YFGNBBTA                   )


                      MEMORANDUM OPINION AND ORDER

     This    matter   comes     before       the   undersigned   United     States

Magistrate   Judge    on   an   Application        for   an   Order   to   Require

Defendant Burns to Assist in the Execution of a Search Warrant

pursuant to the All Writs Act (the “Application”)                     (1:18MJ307,

Docket Entry 3).1      For the reasons that follow, the undersigned

Magistrate Judge will grant the Application.2


     1
       Because (for reasons made apparent below) the execution of
the search warrant at issue has not occurred, the docket (and each
docket entry) in case number 1:18MJ307 remains sealed; however, the
circumstances presented permit the disclosure in this Order of
information about that search warrant and the Application.
     2
       “[A] magistrate judge with authority in [a] district . . .
has authority to issue a warrant to search for and seize . . .
property located within th[at] district[.]”      Fed. R. Crim. P.
41(b)(1). Additionally, in federal criminal cases, a magistrate
judge may “determin[e] any matter that does not dispose of a charge
or defense.” Fed. R. Crim. P. 59(a); see also id. (“The magistrate
judge must . . . enter on the record an oral or written order
stating the determination.”); Fed. R. Crim. P. 59(b)(1) (permitting
                                                     (continued...)
                               INTRODUCTION

      On October 4, 2018, this Court (per the undersigned Magistrate

Judge) issued a Search and Seizure Warrant (the “Warrant”) for a

2TB Hitachi Hard Drive, Serial Number YFGNBBTA (the “Device”).

(1:18MJ307, Docket Entry 2.)     “The [D]evice . . . is related to the

investigation of Timothy Donovan Burns . . . .”         (Id., Attach. A.)

The Warrant authorizes the search of the Device for (and seizure

from the Device of) specified “evidence of . . ., the fruits of

. . ., or property designed or intended for use or which has been

used as the means of committing . . . violations of Title 18,

United States Code, §[] 2252A(a)(5)(B).” (Id., Attach. B; see also

id.   (listing,   as   among    items    subject   to   seizure,   “child

pornography,” “[r]ecords and information discussing or revealing

sexual activity with or sexual interest in minors,” “[r]ecords and


      2
      (...continued)
magistrate judges to issue only recommended rulings on “matter[s]
that may dispose of a charge or defense”). Because the Application
concerns execution of a search warrant (and not disposition of a
charge or defense), the undersigned Magistrate Judge will issue an
order (and not a recommendation).      See United States v. Apple
MacPro Computer, 851 F.3d 238, 245 (3d Cir. 2017) (“[T]he
[m]agistrate [j]udge had subject matter jurisdiction under Federal
Rule of Criminal Procedure 41 to issue a search warrant and
therefore had jurisdiction to issue an order under the All Writs
Act that sought to effectuate and prevent the frustration of that
warrant.” (internal footnote and quotation marks omitted)), cert.
denied sub nom., Doe v. United States,        U.S.   , 138 S. Ct.
1988 (2018).   “A party may serve and file objections to th[is
O]rder within 14 days after being served with a copy . . . . The
district judge must consider timely objections and modify or set
aside any part of th[is O]rder that is contrary to law or clearly
erroneous. Failure to object in accordance with this rule waives
a party’s right to review.” Fed. R. Crim. P. 59(a).

                                   -2-
information referencing or revealing the identity of individuals

depicted in child pornography and the location depicted,” and

“[r]ecords and information referencing or revealing the trafficking

of child pornography and those responsible”).)

      On December 17, 2018, a grand jury for this District indicted

Burns for receiving and possessing child pornography, in violation

of   18   U.S.C.   §   2252A(a)(2)(A)   &   (5)(B),   respectively.   (See

1:18CR492-1, Docket Entry 1 at 1-2.)           The Indictment explicitly

sought forfeiture of the Device, as “matter which contains . . .

visual depiction[s described in Section 2252A and] . . . personal[

property] used or intended to be used to commit or promote the

commission of [the charged] offense[s], . . . in accordance with

Title 18, United States Code, Section 2253, [Federal] Rule [of

Criminal Procedure] 32.2, . . . and Title 28, United States Code,

Section 2461(c).”       (See id. at 2-3.)

      On February 8, 2019, pursuant to a written Plea Agreement

(signed by Burns and filed on January 30, 2019) (1:18CR492-1,

Docket Entry 11) and a written Factual Basis (filed on February 5,

2019) (1:18CR492-1, Docket Entry 12), Burns pleaded guilty to

receiving child pornography (before United States District Judge

Loretta C. Biggs).       (See 1:18CR492-1, Docket Entry dated Feb. 8,

2019.)    In his Plea Agreement, Burns acknowledged that:




                                    -3-
     1) “[b]y pleading guilty . . ., [he] knowingly waive[d] and

g[a]ve[] up his constitutional right[] . . . not to be compelled to

incriminate himself” (1:18CR492-1, Docket Entry 11 at 4);

     2) he “[wa]s going to plead guilty . . . because he [wa]s, in

fact, guilty” (id. at 5);

     3) he “knowingly consent[ed] and agree[d] to forfeit to the

United States all right, title, and interest in and to any and all

visual depictions described in . . . Section 2252A, and any and all

property, real or personal, used or intended to be used to commit

or to promote the commission of the offense [of receiving child

pornography]” (id. at 6);

     4) “[t]he property to be forfeited include[d] . . . [the

Device]” (id.; see also id. at 7 (“knowingly and voluntarily

waiv[ing] all constitutional . . . claims, defenses and challenges

to the forfeiture of [the Device]”)); and

     5) “[n]o agreements, representations, or understandings ha[d]

been made between the parties in this case other than those which

[we]re explicitly set forth in th[at] Plea Agreement, and none

w[ould] be entered into unless executed in writing and signed by

all the parties” (id. at 10).

     The Factual Basis for Burns’s guilty plea establishes that:

     1) law enforcement officers monitoring a computer-file-sharing

network observed that someone using “IP address 174.111.32.203




                                -4-
. . . [i]n January and March 2018 . . . requested pieces of child

pornography files” (1:18CR492-1, Docket Entry 12 at 6);3

     2) “records obtained from [an internet service provider]

revealed that IP address 174.111.32.203 resolved to ‘Don Burns’ at

his apartment in Kernersville, North Carolina” (id.);4

     3) “[o]n March 14, 2018, [North Carolina State Bureau of

Investigation Criminal Specialist (‘CS’) Rodney] White and [a

federal agent] traveled to Burns’s apartment” (id. at 6-7);

     4) “Burns answered the door and agreed to speak with the

agents inside” (id. at 7);



     3
       “When installing th[is n]etwork’s software, each user agrees
to provide to the [n]etwork a portion of the storage space on the
user’s computer hard drive, so that files uploaded by [the
n]etwork[’s] users can be distributed and stored across the
[n]etwork.” (1:18CR492-1, Docket Entry 12 at 1.) “When a user
uploads a file into th[is n]etwork, the software breaks the file
into pieces . . . and encrypts each piece. The encrypted pieces of
the file are then distributed randomly and stored throughout the
[n]etwork of [users].”    (Id. at 2.)    “When a user attempts to
download a file via th[is n]etwork, the [n]etwork downloads the
piece of the file containing the index, which provides the
information required to retrieve the individual pieces of the file.
The [n]etwork software then requests all of the pieces of the file
from the user’s peers.” (Id.) “[A] user who wishes to locate and
download child pornography from th[is n]etwork must identify the
key associated with a particular child pornography file and then
use that key to download the file.” (Id. at 3-4.)        “[M]essage
boards [on the network] contain [such] keys of child pornography
files that can be downloaded through the [n]etwork.” (Id. at 4.)
“Law enforcement officers collect keys associated with suspected
child pornography files that are being publicly shared and
advertised on th[is n]etwork. Law enforcement only investigates
[the n]etwork[’s] users who request pieces of files associated with
such keys collected by law enforcement.” (Id. at 5.)
     4
         The name “Burns” appears in all-caps in the Factual Basis.

                                -5-
     5) “[u]pon entry, the agents observed a desktop computer in

the living room connected to a bay of hard drives” (id.);

     6) “Burns explained that he lived alone and . . . formerly

worked as a computer programmer” (id.);

     7) “Burns admitted to using the [n]etwork [on which officers

had observed his IP address requesting pieces of child pornography

files]” (id.; see also id. (“Burns stated that he had been using

[that network] for a few months.”));

     8) “[w]hen asked what he did with the child pornography files,

Burns explained that he downloaded the files to a hard drive and

then sorted through them, deleting the files he didn’t want” (id.

at 8; see also id. at 8-9 (“Burns said that he preferred minor

girls 15 to 16 years of age. . . .       CS White asked Burns which hard

drive he used to save the child pornography that he downloaded.          In

response,   Burns    explained   that   there   were   three   hard   drives

connected   to his    desktop computer.         The   first   contained the

computer’s operating system, the second was the location to which

files were downloaded, and the third contained music.            During the

interview with the agents, Burns sometimes qualified his answers by

stating ‘If I was doing it’ and ‘I’m not saying I did it’ and then

smiling.” (internal ellipses omitted)));

     9) “Burns denied using any type of encryption software to

protect his files” (id. at 8);




                                   -6-
     10) “Burns gave CS White verbal consent to take [Burns’s]

computer and hard drives and examine them for child pornography”

(id.; see also id. at 9 (“Burns [also] executed a written consent

. . . .    With Burns’s permission, CS White took custody of the

computer and hard drives.”));

     11)   when   “CS   White   forensically    examined   Burns’s   three

computer hard drives,” CS White discovered that “[t]he first . . .

was in fact the computer’s operating system and contained deleted

child pornography files, the second, [the Device], was fully

encrypted by VeraCrypt software, and the third did in fact contain

music files” (id. at 9; see also id. (“The first hard drive, the

operating system, contained 36 child pornography images that CS

White recovered from unallocated space (i.e. they had been deleted

from the active disk space).”));

     12)   “the   [first]   hard   drive’s     active   space”   contained

“instructions on how to setup the [n]etwork . . . on a full disk

encrypted hard drive” and on “how to use VeraCrypt software,” as

well as actual “VeraCrypt software” (id. at 9-10);

     13) “[o]n March 20, 2018, the agents returned to Burns’s

residence to speak with him” and “Burns again agreed to speak with

the agents inside” (id. at 10); and

     14) CS White “asked for the password to the [Device],” after

which “Burns unequivocally stated that there was child pornography

on the [Device], but declined to provide the password because, as


                                   -7-
he put it, letting the agents see the files would not be in his

best interest” (id.).

     At    the    time       of   Burns’s    guilty     plea,   he   “agree[d]    to

participate in a Psychosexual Evaluation.”                  (1:18CR492-1, Docket

Entry dated Feb. 8, 2019.)               According to records of the United

States Probation Office, Psychosexual Evaluations:

     1)    “include      a    personal      clinical    interview,     review    [of]

available court documents regarding the offense . . . [as well as]

victim impact information, and utiliz[ation of] a battery of tests”

(1:18CR492-1, Docket Entry 21 at 1; see also id. at 2 (stating that

bar to “ask[ing] questions pertaining to the instant offense, or

ask[ing]    questions        or   administer[ing]       tests   that    compel    the

defendant    to   make       incriminating        statements”   applies   only    to

“pretrial    services         defendants”),        3   (requiring    evaluator     to

“review[] and consider[] . . . details of the current offense”));

     2) “provide a written clinical evaluation of a defendant’s[]

risk for re-offending and current amenability for treatment; to

guide and direct specific recommendations for the conditions of

treatment and supervision of a defendant[]; to provide information

that will help to identify the optimal setting, intensity of

intervention, and level of supervision[; as well as] to assess the

potential dangerousness of the defendant[]” (id. at 1); and

     3) “shall consider . . . deviance and paraphilia, level and

extent of pathology, deception and/or denial, . . . level of


                                            -8-
violence and coercion, motivation and amenability for treatment,

escalation of high-risk behaviors, risk of re-offense, treatment

and supervision needs, and impact on the victim” (id.).5

     Consistent with the foregoing guidance, the referral letter

sent by the United States Probation Office to the entity performing

Burns’s Psychosexual Evaluation notes that agents acquired the

Device from Burns (see 1:18CR492-1, Docket Entry 20 at 5), but

found it “fully encrypted by Vera Crypt software” (id.), and that

Burns later “unequivocally stated that there was child pornography

on the hard drive, but declined to provide the password” (id. at 7;

see also id. (“[Burns] stated letting the agents view the files

would not be in his best interest. . . .   The agents asked [Burns]

why he was reluctant to provide the password given that [he]

admitted to downloading and possessing child pornography.     [He]

again stated that it was not in his best interest to enable the

agents to see the images stored on his hard drive.”)).6

     On February 25, 2019, the United States moved for entry of a

forfeiture order as to the Device, on the ground that it “[wa]s


     5
       The undersigned Magistrate Judge directed the Clerk to
docket the above-cited document under seal, because it includes
non-public information unnecessary to resolve the Application;
however, the above-quoted material bears on such resolution and
lacks characteristics that would preclude disclosure in this Order.
     6
       The undersigned Magistrate Judge directed the Clerk to
docket the above-cited document under seal, because it includes
non-public information unnecessary to resolve the Application;
however, the above-quoted material bears on such resolution and
lacks characteristics that would preclude disclosure in this Order.

                               -9-
part and parcel of the offense to which [Burns] pled guilty, as

described in the Factual Basis, and [Burns] has agreed to the

forfeiture, [such that] the nexus requirement of Fed[eral] R[ule

of]     Crim[inal]         P[rocedure]       32.2(b)(1)       has     been     satisfied.”

(1:18CR492-1, Docket Entry 13 at 3.)                      By Order dated February 27,

2019, the Court (per Judge Biggs) expressly found the Device

“forfeitable pursuant to . . . Section 2253(a)(1) and (a)(3), as

property used in [and] intend[ed] to be used to commit or promote

the commission of a violation of . . . Section 2252A(a)(2)(A)

. . . .”             (1:18CR492-1, Docket Entry 14 at 1; see also id.

(declaring that, “based on the Plea Agreement and Factual Basis,

there is a nexus between the [Device] and the offense [of receiving

child pornography],” as well as that “publication is unnecessary

because      .   .    .    the    government      has   identified      no   persons       who

reasonably appear to be potential claimants”).)

       Shortly after Burns signed his Plea Agreement and just before

Burns       entered       his    guilty   plea,     the    United     States    filed      the

Application,          which      “requests     that     the   Court    issue     an    order

compelling [him] to produce [the Device] . . . in an unlocked and

decrypted state.”               (1:18MJ307, Docket Entry 3 at 1.)              After Burns

pleaded guilty (and agreed to a Psychosexual Evaluation) and after

the Court (per Judge Biggs) ordered the Device forfeited (pursuant

to Burns’s admissions in his Plea Agreement and matters documented

in    the    Factual       Basis),    Burns    responded       in opposition          to   the


                                             -10-
Application. (1:18CR492-1, Docket Entry 16 (the “Response”).) The

parties subsequently appeared for a hearing at which CS White

testified (and confirmed the information in the Factual Basis),

Burns presented no evidence, and counsel for each side argued.

(See 1:18CR492-1, Docket Entry 17.)7   As ordered at the end of the

hearing, the United States thereafter filed a Supplemental Pleading

regarding VeraCrypt.   (1:18CR492-1, Docket Entry 18.)8

                            DISCUSSION

     The United States has filed the “Application under the All

Writs Act, . . . seek[ing] an order requiring Burns to assist in

the effectuation of the [ W]arrant . . . by producing the [Device]

in a fully unlocked and unencrypted state.”     (1:18MJ307, Docket

Entry 3 at 9.)   In support of the request for such a decryption

order, the Application states: “Upon issuance of the [W]arrant, [a

federal agent] sent a forensic copy of the [Device] to [the United

States Department of Homeland Security’s] Cyber Crime Center. [The

Cyber Crime Center] attempted to access the hard drive by means of




     7
      The Clerk maintains an audio-recording of the hearing, which
the undersigned Magistrate Judge recently reviewed to verify
contemporaneously taken notes and to extract verbatim quotations.
     8
       The undersigned Magistrate Judge permitted the filing of the
Response and Supplemental Pleading under seal; however, nothing in
them appears to merit such treatment. This Order thus will quote
from those documents in resolving the Application and will require
the parties to address the propriety of continued sealing.

                               -11-
brute-force   decryption.     To   date,   [those]   efforts   have   been

unsuccessful.”     (1:18MJ307, Docket Entry 3 at 8.)9

     The All Writs Act authorizes this Court to “issue all writs

necessary or appropriate in aid of [its] respective jurisdiction[]

and agreeable to the usages and principles of law.”            28 U.S.C.

§ 1651(a); see also Pennsylvania Bureau of Corr. v. United States

Marshals Serv., 474 U.S. 34, 43 (1985) (“The All Writs Act is a

residual source of authority to issue writs that are not otherwise

covered by statute.”); Harris v. Nelson, 394 U.S. 286, 299 (1969)

(“Th[e All Writs Act] has served since its inclusion, in substance,

in the original Judiciary Act as a legislatively approved source of

procedural instruments designed to achieve the rational ends of

law.” (internal quotation marks omitted)). “The power conferred by

the [All Writs] Act extends, under appropriate circumstances, to

persons who . . . are in a position to frustrate the implementation

of a court order or the proper administration of justice . . . and

encompasses even those who have not taken any affirmative action to

hinder justice.”    United States v. New York Tel. Co., 434 U.S. 159,

174 (1977).   In sum, the Court may “issue such commands under the

All Writs Act as may be necessary or appropriate to effectuate and




     9
      “‘Brute-force attack’ is [a] term of art in computer science
used to describe a program designed to decode encrypted data by
generating a large number of passwords.”        United States v.
Phillips, 477 F.3d 215, 218 n.2 (5th Cir. 2007).

                                   -12-
prevent the frustration of orders it has previously issued in its

exercise of jurisdiction otherwise obtained[.]”              Id. at 172.

     “Here, the [undersigned] Magistrate Judge had subject matter

jurisdiction under Federal Rule of Criminal Procedure 41 to issue

[the W]arrant and therefore ha[s] jurisdiction to issue an order

under the All Writs Act that s[eeks] ‘to effectuate and prevent the

frustration’ of th[e W]arrant.”             United States v. Apple MacPro

Computer, 851 F.3d 238, 245 (3d Cir. 2017) (quoting New York Tel.,

434 U.S. at 172) (internal footnote omitted), cert. denied sub

nom., Doe v. United States,           U.S.       , 138 S. Ct. 1988 (2018).

More specifically, because “law enforcement could not decrypt the

contents of th[e D]evice[], and [Burns] refused to comply [with a

request to disclose the password to the Device], the [undersigned]

Magistrate Judge [may] issue[] the [requested d]ecryption [o]rder

pursuant   to   the   All   Writs   Act.”     Id.   at    246;   see   also id.

(describing such a “[d]ecryption [o]rder” as “a necessary and

appropriate means of effectuating the original search warrant”).

     Burns’s Response challenges the foregoing analysis by arguing

that the United States “has failed to show such a[ decryption]

order either necessary or appropriate.              The description of the

[Cyber Crime Center’s] attempt to gain access to the [D]evice[] is

vague at best and does not demonstrate a need so pressing as to be

either necessary or appropriate . . . .”                 (1:18CR492-1, Docket

Entry 16 at 2; see also id. at 5 (“The government has only shown


                                     -13-
minimal attempts at decryption and has only mentioned rudimentary

methods . . . .           Furthermore, there is no evidence that the

government has attempted to exploit weaknesses in the VeraCrypt

Software in an effort to decrypt.           The government has failed to

prove the very basis of jurisdiction for relief under the All Writs

Act: that such relief is necessary and appropriate.”).)                        That

argument falls short, because (at the hearing) CS White credibly

testified about the significant decryption efforts made by law

enforcement, including (unsuccessful) searches of the unencrypted

hard    drive    containing   Burns’s   computer     operating        system    for

password clues, research into possible weaknesses in VeraCrypt

software (which revealed none), and details of the “brute-force

attack” used by the Cyber Crime Center (which involved connecting

the Device to powerful servers to continuously run “alpha-numeric

combinations” of increasing length over the then-nearly six months

since the Warrant’s issuance). That evidence defeats any vagueness

or insufficient-governmental-effort objection to the applicability

of the All Writs Act and confirms the necessity and/or propriety of

issuing a decryption order to Burns.

       Next,    Burns’s   Response    opposes   entry      of   the    requested

decryption order under the All Writs Act, on the ground that, “[b]y

going    to     the   third-party    manufacturer[    of    VeraCrypt],         the

government could avoid [the] direct Fifth Amendment implications

[of requiring him to produce the Device in an unencrypted form] and


                                     -14-
possibly obtain the assistance the[ government] need[s] . . . .”

(Id. at 3; see also id. at 5 (“There is no evidence the government

has contacted VeraCrypt (makers of the software at issue) or any

other manufacturers for assistance with the decryption.”).)      The

Supplemental Pleading filed by the United States forecloses that

line of argument, in that it documents the public statements of

VeraCrypt’s France-based manufacturer, IDRIX, that:

     [IDRIX] ha[s] not implemented any “backdoor” in VeraCrypt
     (and will never implement any even if asked to do so by
     a government agency), because it would defeat the purpose
     of the software. VeraCrypt does not allow decryption of
     data without knowing the correct password or key.
     [IDRIX] cannot recover [a VeraCrypt user’s] data because
     [IDRIX] do[es] not know and cannot determine the password
     [the user] chose or the key [the user] generated using
     VeraCrypt. The only way to recover [a VeraCrypt user’s]
     files is to try to “crack” the password or the key, but
     it could take thousands or millions of years (depending
     on the length and quality of the password or keyfiles, on
     the software/hardware performance, algorithms, and other
     factors).

(1:18CR492-1, Docket Entry 18 at 2; see also id. at 3 (“[Counsel

for Burns] does not object to the Court taking judicial notice of

the assertions on the VeraCrypt or IDRIX websites.”).) Given those

undisputed facts, requiring the United States to seek decryption

assistance from IDRIX (rather than Burns) would only further

frustrate and delay effectuation of the Warrant.10


     10
       To the extent Burns suggests that the Court should limit
“[a]pplication of the All Writs Act to [] third part[ies] not at
issue in the case” (1:18CR492-1, Docket Entry 16 at 5), the Court
declines to adopt that view, given that “[t]he Supreme Court has
explained . . . that [the All Writs] Act extends to anyone ‘in a
                                                   (continued...)

                               -15-
     Nor (contrary to Burns’s position (see 1:18CR492-1, Docket

Entry 16 at 6-24)) does the Fifth Amendment’s privilege against

self-incrimination    bar   the   Court   from   issuing   the     requested

decryption order under the All Writs Act.         “The relevant part of

that Amendment provides:     ‘No person shall be [c]ompelled in any

criminal case to be a [w]itness against himself.’”                 Fisher v.

United States, 425 U.S. 391, 396 (1976) (quoting U.S. Const. amend.

V) (internal ellipsis omitted).      “Within the limits imposed by the

language of the Fifth Amendment, . . . the privilege truly serves

privacy interests; but the [Supreme] Court has never on any ground,

personal privacy included, applied the Fifth Amendment to prevent

the otherwise proper acquisition or use of evidence which . . . did

not involve compelled testimonial self-incrimination of some sort.”

Id. at 399 (emphasis added); see also id. at 400-01 (“The Framers

addressed the subject of personal privacy directly in the Fourth

Amendment.     They struck a balance so that when the State’s reason

to   believe    incriminating     evidence   will   be     found     becomes


     10
      (...continued)
position to frustrate the implementation of a court order or the
proper administration of justice’ as long as there are ‘appropriate
circumstances’ for doing so,” Apple MacPro, 851 F.3d at 246
(quoting New York Tel., 434 U.S. at 174) (emphasis added).
Appropriate circumstances exist to direct the requested decryption
order to Burns under the All Writs Act, because, “as in New York
Telephone: (1) [Burns] is not ‘far removed from the underlying
controversy;’ (2) ‘compliance with [such a d]ecryption [o]rder
requires minimal effort;’ and (3) ‘without [Burns’s] assistance
there is no conceivable way in which the [W]arrant . . . could be
successfully accomplished.’” Id. (quoting New York Tel., 434 U.S.
at 174-75) (internal brackets omitted).

                                   -16-
sufficiently great, the invasion of privacy becomes justified and

a warrant to search and seize will issue.    They did not seek in

still another Amendment--the Fifth--to achieve a general protection

of privacy but to deal with the more specific issue of compelled

self-incrimination.   We cannot cut the Fifth Amendment completely

loose from the moorings of its language, and make it serve as a

general protector of privacy--a word not mentioned in its text and

a concept directly addressed in the Fourth Amendment.”).

     Put another way, “the Fifth Amendment does not independently

proscribe the compelled production of every sort of incriminating

evidence but applies only when the accused is [1] compelled to make

[2] a [t]estimonial [c]ommunication [3] that is incriminating.”

Id. at 408 (emphasis added); see also Hiibel v. Sixth Judicial

Dist. Ct. of Nev., Humboldt Cty., 542 U.S. 177, 189 (2004) (“To

qualify for the Fifth Amendment privilege, a communication must be

testimonial, incriminating, and compelled.”).      Accordingly, an

individual “cannot avoid compliance with [a legal command to

produce an item of evidence] merely by asserting that the item of

evidence which he is required to produce contains incriminating

[contents] . . . .”    Fisher, 425 U.S. at 410; see also United

States v. Hubbell, 530 U.S. 27, 35-36 (2000) (“[A] person may be

required to produce specific documents even though they contain

incriminating assertions of fact or belief because the creation of

those documents was not ‘compelled’ within the meaning of the


                               -17-
[Fifth Amendment] privilege.”).                “The act of producing evidence in

response    to     a    [legal    command]     nevertheless          has    communicative

aspects     of    its    own,    wholly   aside       from     the      contents   of   the

[evidence] produced.”             Fisher, 425 U.S. at 410; see also United

States v. Doe, 465 U.S. 605, 612 (1984) (“Although the contents of

a document may not be privileged, the act of producing the document

may be.”).        In particular, an individual’s “[c]ompliance with the

[legal command to produce papers] tacitly concedes the existence of

the   papers      demanded       and   their    possession         or    control   by   the

[individual].”          Fisher, 425 U.S. at 410.

       As to whether the act of producing an item of evidence in

response to a legal command results in “compelled testimonial self-

incrimination,” id. at 399, the Supreme Court has stated that

“[t]he element[] of compulsion [is] clearly present, but the more

difficult issues are whether the tacit averments of the [compelled

individual] are both ‘testimonial’ and ‘incriminating’ for purposes

of applying the Fifth Amendment,” id. at 410.                           The Supreme Court

further has indicated that “resolution” of questions about those

latter     two     elements       often   will       “depend       on    the   facts    and

circumstances of particular cases,” id., but nonetheless has made

clear that, when “[t]he existence and location of the papers are a

forgone conclusion . . . [, the individual] adds little or nothing

to the sum total of the Government’s information by conceding that

he    in   fact    has    the     papers,”     id.    at     411     (emphasis     added).


                                          -18-
Accordingly, “[u]nder th[o]se circumstances by enforcement of the

[legal command] no constitutional rights are touched. The question

is not of testimony but of surrender.”          Id. (internal quotation

marks   omitted);    see   also   Apple   MacPro,   851   F.3d   at   247-48

(upholding application of “forgone conclusion” doctrine to Fifth

Amendment challenge to decryption order entered under All Writs

Act); In re Grand Jury Subpoena Duces Tecum, 670 F.3d 1335, 1345-49

(11th Cir. 2012) (recognizing that “forgone conclusion” doctrine

could defeat Fifth Amendment objection to grand jury subpoena’s

decryption demand, but concluding that record in that case did not

satisfy all elements of doctrine).

     In light of that authority and given the state of the record

(documented in the Introduction and summarized below), Burns’s

“Fifth Amendment claim, based on the fact that . . . [the requested

decryption   order    effectively]    ask[s]   for,   and   reveal[s    his

possession of], the password to the [Device], [thus] fails.              Any

self-incriminating testimon[ial communication] that [Burns] may

have [to] provide[] by [enter]ing the password [i]s already a

‘foregone conclusion’ because the Government independently proved

that [he] was the sole user and possessor of the [Device].”           United

States v. Gavegnano, 305 F. App’x 954, 956 (4th Cir. 2009).

Moreover, to the extent that (contrary to the implications of the

Fourth Circuit’s ruling in Gavegnano), “where the government seeks

decryption of hard drives,” United States v. Spencer, No. 17CR259,


                                   -19-
2018 WL 1964588, at *2 (N.D. Cal. Apr. 26, 2018) (unpublished), in

order to defeat an assertion of Fifth Amendment privilege, “the

government must show that it is a forgone conclusion not only that

the defendant has the ability to decrypt the device(s), but also

that certain files are on the device(s),” id. (recognizing that

“Eleventh Circuit has [so] held” in In Re Grand Jury Subpoena, 670

F.3d at 1347); but see id. at *3 (rejecting Eleventh Circuit’s view

and holding that “the government need only show it is a forgone

conclusion that [the defendant] has the ability to decrypt the

devices”)),11   the   record   here   (detailed   in   the   Introduction)

conclusively establishes that the Device contains child pornography

files (including particularly contraband images of 15 and 16 year-

old females) downloaded by Burns.        By way of summary:

     1) through the express terms of Burns’s Plea Agreement (as

subsequently endorsed at his plea hearing), Burns admitted not only



     11
       Like the Spencer Court, the Third Circuit has declined to
adopt the Eleventh Circuit’s gloss on the “foregone conclusion”
doctrine. See Apple MacPro, 851 F.3d at 248 n.7 (“[W]e are not
concluding that the Government’s knowledge of the content of the
devices is necessarily the correct focus of the ‘foregone
conclusion’ inquiry in the context of a compelled decryption order.
Instead, a very sound argument can be made that the foregone
conclusion doctrine properly focuses on whether the Government
already knows the testimony that is implicit in the act of
production. In this case, the fact known to the government that is
implicit in the act of providing the password for the device is ‘I,
[the defendant], know the password for these devices.’”). In any
event, even the Eleventh Circuit has held that, to satisfy the
“forgone conclusion” doctrine in decryption cases, “the Government
does not have to show that it knows specific file names.” In re
Grand Jury Subpoena, 670 F.3d at 1349 n.28.

                                  -20-
that he received child pornography files, but also that he used the

Device to receive child pornography files and/or that the Device

contains child pornography files;12

     2) the Factual Basis (and CS White’s credible testimony)

confirms   that   (A)    during   Burns’s   initial   interview   with     law

enforcement agents, he admitted that he lived alone, possessed

computer expertise, and downloaded child pornography files to (and

saved child pornography he liked, such as files with 15 and 16

year-old females, on) the Device, which he used in conjunction with

a separate hard drive that housed his computer operating system,

(B) a forensic review of the hard drive that Burns identified as

containing his computer operating system verified that fact and

revealed instructions for encrypting a hard drive and for using

VeraCrypt software, as well as a copy of VeraCrypt software, (C) a

forensic   review   of   the   Device   could   not   proceed   due   to   the

encryption of all its contents with VeraCrypt software, and (D)

during a follow-up interview with law enforcement agents, when

asked for the password to decrypte the Device, Burns did not deny

knowledge of the encryption or the decryption password and did not

deny the presence of child pornography files on the Device, but


     12
       At the hearing on March 19, 2019, Burns’s counsel attempted
to argue that, in negotiating the Plea Agreement, Burns intended to
preserve the Fifth Amendment arguments raised in the Response;
however, Burns’s counsel acknowledged that the Plea Agreement lacks
any such provision. Further, the Plea Agreement contains a clause
denying the existence of any agreements outside the explicit terms
of the Plea Agreement. (See 1:18CR492-1, Docket Entry 11 at 10.)

                                    -21-
instead explicitly acknowledged the presence of child pornography

files on the Device and declined to disclose the password because

he believed that allowing law enforcement agents to view the files

on the Device did not serve his interests;13 and

     3) based on Burns’s admissions in his Plea Agreement and the

uncontested information in the Factual Basis, the Court (per Judge

Biggs) concluded that Burns used the Device to receive child

pornography (and that he alone held any interest in the Device).

     This record material belies the assertion in Burns’s Response

that “the contents of [the Device] are completely unknown to the[

United States]” (1:18CR492-1, Docket Entry 16 at 16), as well as

the Response’s contention that “Burns never provided investigators

with any evidence that he knew the password for the encrypted


     13
       Notably, at the hearing on March 19, 2019, Burns’s counsel
conceded that, at the plea hearing, Burns did not contest the
accuracy of the following sentences in the Factual Basis:

     1) “When asked [during the first interview] what he did with
the child pornography files, Burns explained that he downloaded the
files to a hard drive and then sorted through them, deleting the
files he didn’t want.” (1:18CR492-1, Docket Entry 12 at 8.);

     2) “CS White asked Burns [during the first interview] which
hard drive he used to save the child pornography that he
downloaded. In response, Burns explained that there were three
hard drives connected to his desktop computer. The first contained
the computer’s operating system, the second [i.e., the Device] was
the location to which files were downloaded, and the third
contained music.” (Id. at 8-9.); and

     3) “[During the second interview,] Burns unequivocally stated
that there was child pornography on the [Device], but declined to
provide the password because, as he put it, letting the agents see
the files would not be in his best interest.” (Id. at 10.)

                               -22-
device” (id. at 19 (emphasis added)) and that the Device “perhaps

was encrypted by a previous user” (id.).14          Such evidence also

forecloses Burns’s attempt to analogize this case to:              (A) the

Supreme Court’s rejection of reliance on the “foregone conclusion”

doctrine by the United States “in Hubbell, 530 U.S. at 44-45,

[where the United States] had ‘no prior knowledge of either the

existence or whereabouts’ (and th[u]s did not have sufficient

evidence of possession) of the thousands of pages produced by the

suspect in response to a [grand jury] subpoena” (1:18CR492-1,

Docket Entry 16 at 17); and (B) the Eleventh Circuit’s ruling in In

Re Grand Jury Subpoena, 670 F.3d at 1346, “that the suspect’s

testimonial acts were not a foregone conclusion, in part because

‘[n]othing in the record illustrates that the government knows with

reasonable particularity that the suspect is even capable of

accessing the encrypted portions of the devices’” (1:18CR492-1,

Docket Entry 16 at 20 (internal brackets omitted)).

     As a last matter, the more hyperbolic flurries within Burns’s

Response – including that the United States has “ignore[d] the

Fifth     Amendment”   (1:18CR492-1,   Docket   Entry   16   at   2),   that

construing the All Writs Act to authorize a decryption order “would

fly right in the face of long standing Constitutional protections”


     14
       Simply put, Burns’s admissions that he used the Device to
receive and store child pornography files he downloaded, as well as
that the Device contained child pornography files, constitute
compelling evidence that he knew the password for the Device and
that he (not some previous user) encrypted the Device.

                                  -23-
(id. at 4), that the Application “runs against the very foundation

of our adversarial legal system” (id. at 24), and that “[f]orcing

[] Burns to decrypt his devices is the functional equivalent of

calling him to testify at trial by making him concede an element of

the charged offense:        possession” (id.) – warrant brief additional

comment.      First, the United States has not “ignored the Fifth

Amendment” (id. at 2); to the contrary, after Burns signed a Plea

Agreement admitting that he used the Device to receive and to save

child    pornography       files,    the    United    States   filed      a    proper

application with the Court in which it directly and reasonably

addressed     the “anticipate[d]        .   .   . argu[ment]       that   an order

requiring [Burns] to produce the [Device] in an unencrypted state

violates his Fifth Amendment right against self-incrimination”

(1:18MJ307, Docket Entry 3 at 13).              (See id. at 13-22.)

       Further, although non-frivolous arguments against issuance of

decryption orders under the All Writs Act in general and/or of the

decryption order specifically requested in this case may exist, as

this Order shows, no “long standing Constitutional protections”

(1:18CR492-1, Docket Entry 16 at 4) bar such use of the All Writs

Act generally or render its specific application to Burns an

affront to “the very foundation of our adversarial legal system”

(id.    at   24).     Finally,      whatever    its   implications,       an    order

requiring     Burns   to    decrypt   the    Device    at   this   stage       in   the

proceedings does not constitute “the functional equivalent of


                                       -24-
calling him to testify at trial by making him concede an element of

the charged offense: possession” (id.). As discussed above, Burns

has pleaded guilty to receiving child pornography files and, in so

doing, has admitted that he used the Device to download and to

store those files.    This Order thus merely recognizes that Burns

already has conceded his possession of the Device and the child

pornography files he placed thereon, while at the same time he has

impeded   the   Warrant’s   lawful   mandate   for   seizure   of   that

contraband, by maintaining the Device’s encryption.15



     15
       Given Burns’s “agree[ment] to participate in a Psychosexual
Evaluation” (1:18CR492-1, Docket Entry dated Feb. 8, 2019), the
continued inaccessibility of the Device impairs not only the
ability of the United States “to access the [Device’s] files so
that [agents] could submit them to the National Center for Missing
and Exploited Children (NCMEC) to determine if the children
depicted had been identified” (1:18MJ307, Docket Entry 3 at 7) and
so that agents could “confirm th[e accuracy of] Burns’s statement
that he had not produced any of the images” (id. at 8), but also
the availability to the person performing the Psychosexual
Evaluation of complete records “regarding the offense” (1:18CR492-
1, Docket Entry 21 at 1), including “victim impact information”
(id.) and “details of [Burns’s] offense” (id. at 3), thereby
undermining the evaluator’s ability to properly complete a reliable
“written clinical evaluation of [Burns’s] risk of re-offending and
current amenability for treatment” (id. at 1) and his “potential
dangerousness” (id.), including as concerns his “level and extent
of pathology, [as well as] deception and/or denial” (id.). Indeed,
although the Docket reflects the recent filing of a report
regarding Burns’s Psychosexual Evaluation (1:18CR492-1, Docket
Entry 19), that report cautions that “[t]he accuracy, opinions, and
recommendations contained in th[e] report are limited by the
accuracy of the self-reported information by [] Burns and the
materials available to th[e] examiner at the time of th[e report’s]
writing” (id. at 1; see also id. at 1-2 (“Should any additional
information come to light, th[e] examiner reserves the right to
amend th[e] report or make modifications to any stated opinion or
recommendation contained [t]herein.”)).

                                 -25-
                             CONCLUSION

      The All Writs Act authorizes entry of an order requiring Burns

to decrypt the Device to effectuate and/or to avoid frustration of

the Warrant.    The “forgone conclusion” doctrine defeats Burns’s

assertion of a Fifth Amendment privilege against entry of (and

compliance with) such a decryption order.

      IT IS THEREFORE ORDERED that the Application (1:18MJ307,

Docket Entry 3) is GRANTED, in that, on or before May 28, 2019,

Burns shall assist the United States in the execution of the

Warrant (1:18MJ307, Docket Entry 2), as follows: the United States

shall make the Device (or a forensic image thereof) available to

Burns, who shall produce the Device (or forensic image thereof) in

a fully unlocked and unencrypted state.

      IT IS FURTHER ORDERED that, on or before May 28, 2019, the

parties shall file a joint notice in case number 1:18CR492-1,

setting out their shared or competing positions about the propriety

of continued sealing of the Warrant (1:18MJ307, Docket Entry 2),

the   Application   (1:18MJ307,   Docket   Entry   3),   the   Response

(1:18CR492-1, Docket Entry 16), and the Supplemental Pleading

(1:18CR492-1, Docket Entry 18), including (if either party contends

that any such document should remain under seal) legal argument and

authority justifying that position.

                                       /s/ L. Patrick Auld
                                         L. Patrick Auld
                                  United States Magistrate Judge
May 10, 2019

                                  -26-
